Mr. Robert A. Butterworth Executive Director Department of Highway Safety and Motor Vehicles Neil Kirkman Building Tallahassee, Florida 32301
Dear Mr. Butterworth:
This is in response to your request for an opinion on substantially the following question:
     IS THE DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES AUTHORIZED TO INSPECT SCHOOL BUSES FOR OTHER EQUIPMENT AND FOR SAFE OPERATING CONDITIONS AS REQUIRED BY VARIOUS PROVISIONS OF CH. 316, F.S., AT THE SAME TIME THE DEPARTMENT PERFORMS ITS ANNUAL INSPECTION OF SUCH BUSES PURSUANT TO SUBSECTION (4) OF s 316.615, F.S.?
The Department of Highway Safety and Motor Vehicles has the duty and responsibility to annually inspect school buses to determine that such vehicles are in safe operating condition for transportation of pupils to school. Subsection (4) of s 316.615, F.S., provides: "All school buses and all motor vehicles covered by subsection (1) shall be inspected annually by the department, and when found satisfactory for safe operation shall display on the vehicle a current certificate of inspection." (e.s.) Subsection (2)(a) specifies certain equipment for every bus with a seating capacity of less than 24 pupils. In AGO 82-70 this office concluded that there was "no authority contained in s 316.615, F.S., for the Department of Highway Safety and Motor Vehicles to promulgate additional vehicle equipment requirements" than the items specified in subsection (2)(a) of that statute. However, that opinion did not conclude that the department could not include as part of its annual inspection pursuant to subsection (4) a check of other equipment required of all vehicles operated on the streets and highways in this state by various provisions of Ch. 316, F.S. See, e.g., s 316.220, F.S. (headlamps); s 316.222, F.S. (stop lamps and turn signals); s 316.271, F.S. (horns); s316.261 — s 316.267, F.S. (brakes); s 316.2225, F.S. (reflectors and marker lamps).
These statutes set forth equipment requirements for all vehicles and some additional requirements for certain types of vehicles. See, s 316.2225, F.S. Section 316.610, F.S., provides that it is a violation of Ch. 316 for any person to drive or move, or for the owner or his duly authorized representative to cause or knowingly permit to be driven or moved on any highway any vehicle which is in such unsafe condition as to endanger any person or property, or which does not contain those parts or is not equipped with such lamps and other equipment in proper condition and adjustment as required in Ch. 316. Subsection (4) of s 316.615, F.S., as set forth above, requires the department to annually inspect all school buses for safe operation and does not limit that inspection to the equipment requirements set forth in subsection (2) for buses with seating capacities less than 24 pupils. In fact, it would seem that the inspection required by subsection (4) would be an appropriate time to inspect for other equipment such as, but not limited to, headlamps, taillamps, stop lamps, turn signals, and brakes, and the proper condition or working order thereof to insure that the bus being inspected is "satisfactory for safe operation."
It is therefore my opinion that the Department of Highway Safety and Motor Vehicles incidental to the annual inspection of all school buses required to be inspected by s 316.615(4), F.S., may include as part of that inspection equipment required by various provisions of Ch. 316, F.S., of all vehicles to insure that such buses are satisfactory for safe operation.
Sincerely,
Jim Smith, Attorney General
Prepared by: Craig Willis, Assistant Attorney General